J-S33032-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

DANA EVERETT YOUNG

                            Appellant               No. 2426 EDA 2014


                   Appeal from the PCRA Order July 18, 2014
                In the Court of Common Pleas of Lehigh County
             Criminal Division at No(s): CP-39-CR-0000560-1983,
             CP-39-CR-0000561-1983, CP-39-CR-0000614-1983


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE, J., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                            FILED JULY 07, 2015

        Dana Everett Young appeals from the order of the Court of Common

Pleas of Lehigh County that dismissed his habeas corpus petition, which the

court erroneously treated as a petition filed under the Post Conviction Relief

Act.1 After careful review, we affirm.

        In September 1983, a jury found Young guilty of several offenses

based on sexual assaults he committed within ten days of each other against

two women in Emmaus. On September 9, 1985, the trial court sentenced

him to an aggregate term of 21 to 42 years’ incarceration.      Young filed a

timely appeal to this Court, which remanded for an evidentiary hearing on


____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
J-S33032-15



the issue of ineffective assistance of counsel.2 The trial court denied relief

on December 1, 1985, and Young did not file a direct appeal.

       Between 1995 and 2008, Young filed several petitions for collateral

relief under the Post Conviction Hearing Act and its successor, the PCRA, all

of which were dismissed. On March 11, 2014, Young filed a pro se Petition

for Habeas Corpus Relief, alleging his confinement is illegal because the

Department of Corrections (DOC) does not have a copy of his sentencing

sheet.    He bases his argument on section 9764 of the Sentencing Code,

which provides, in relevant part:

       § 9764.   Information required upon commitment and
       subsequent disposition

       (a)    General rule. – Upon commitment of an inmate to the
              custody of the Department of Corrections, the sheriff or
              transporting official shall provide to the Institution’s
              records officer or duty officer, in addition to a copy of the
              court commitment form DC-300B generated from the
              Common Pleas Criminal Court Case Management System
              of the unified judicial system, the following information.

                                           ...

       (8)    A copy of the sentencing order and any detainers filed
              against the inmate which the county has notice.

42 Pa.C.S. § 9764(a)(8).


____________________________________________


2
  At the time, ineffective assistance of counsel claims could be raised on
direct appeal, because the issue arose several years prior to
Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002), which requires that
ineffectiveness claims be raised in a PCRA petition.



                                           -2-
J-S33032-15



      On April 22, 2014, the court provided Young with notice pursuant to

Pa.R.Crim.P. 907(1) that it was treating the habeas corpus petition as a

PCRA petition, which it intended to dismiss as untimely filed.    The court

dismissed the petition on July 18, 2014.

      This timely appeal followed in which Young, acting pro se, raises one

issue, verbatim, for our review:

      Whether the trial court abused its discretion in dismissing the
      instant petition for writ of habeas corpus ad subjiciendum since
      [Young] is confined pursuant to a sentencing order absent the
      statute under Pennsylvania law that the judge received statutory
      authorization from to impose the sentence.

Appellant’s Brief, at 3.

      In its Pa.R.A.P. 1925(a) opinion, the trial court recognizes that it

should not have treated Young’s petition as a PCRA petition because, in

Joseph v. Glunt, 96 A.3d 365 (Pa. Super. 2014), this Court held that a

claim that a sentence is illegal because the DOC is unable to produce a

written sentencing order is properly raised in a habeas corpus petition.

Nevertheless, this Court also held that section 9764(a)(8):

      does not create any remedy or cause of action for a prisoner
      based upon the failure to provide a copy [of his sentencing
      order] to the DOC. The statute regulates the exchange of
      prisoner information between the state and county prison
      system, and does not provide for a basis for habeas relief.

Joseph, supra at 370.




                                    -3-
J-S33032-15



       Accordingly, the trial court properly dismissed Young’s petition,

although for a different reason than the one stated in the July 18, 2014

order.3

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2015




____________________________________________


3
  “This Court may affirm the trial court’s decision on any basis supported by
the record.” Commonwealth v. Barren, 74 A.3d 250, 254 (Pa. 2013)
(citation omitted).



                                           -4-